Citation Nr: 0720219	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia from March 21, 2001 to December 7, 2005.  

2.  Entitlement to an effective date earlier than March 21, 
2001 for the rating assigned for schizophrenia for the period 
from March 21, 2001 to December 7, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty service from May 1972 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the RO.  The 
veteran testified at a personal hearing before the Board in 
Washington, D.C. in March 2007.  

At the time of the March 2007 hearing conducted by the 
undersigned, the veteran's representative raised the matter 
of clear and unmistakable error (CUE) in the initial 
disability evaluation assigned by a September 8, 1975 rating 
decision, by which the RO granted service connection for 
schizophrenia.  As this issue has not been procedurally 
developed, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased rating and an earlier 
effective date for his service-connected schizophrenia.  At 
the time of the March 2007 hearing conducted by the 
undersigned, the veteran's representative raised the matter 
of CUE in the initial disability evaluation assigned by a 
September 8, 1975 rating decision which granted service 
connection for schizophrenia.  The CUE question is 
inextricably intertwined with the increased rating and 
earlier effective date issues in this case and must be 
decided in the first instance by the RO, before the Board 
reaches a final determination on the increased rating and 
earlier effective date issues.  The appropriate remedy where 
a pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).

At the time of the March 2007 hearing, the veteran's 
representative indicated that there were outstanding VA 
psychiatric treatment records.  It appears as well that there 
might well be outstanding non-VA psychiatric treatment 
records relevant to the issues on appeal.  The veteran should 
be contacted and asked to list all VA and non-VA facilities 
where he received psychiatric treatment.  After receiving the 
response and the necessary release, the RO should make 
efforts to secure these records.  If no response is received 
from the veteran, the RO should associate with the claims 
file all VA psychiatric treatment records from the VA 
facilities in Baltimore, Perry Point, Winston-Salem, 
Greenville, Durham, Tucson, Martinsburg, Philadelphia, 
Wilmington, Richmond, and Hampton.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the names and addresses of all 
private and VA psychiatric care providers 
who treated the veteran for 
schizophrenia.  After securing any 
necessary release, the RO should make 
reasonable efforts to obtain the private 
psychiatric records.  Regarding VA 
medical records, if no response from the 
veteran is received, the RO should 
associate with the claims file all VA 
psychiatric treatment records from the VA 
facilities in Baltimore, Perry Point, 
Winston-Salem, Greenville, Durham, 
Tucson, Martinsburg, Philadelphia, 
Wilmington, Richmond, and Hampton, if 
indeed the veteran received psychiatric 
treatment at those facilities.  The RO 
need not associate with the claims file 
copies of records that have already been 
added to the claims file.

2.  Adjudicate the matter of whether 
there was CUE in the initial disability 
evaluation assigned by the RO in the 
September 8, 1975 rating decision.  A 
separate rating decision should be issued 
by the RO.  This new rating decision, if 
unfavorable, will not be before the 
undersigned unless it is appealed by the 
veteran to the Board.

3.  After completing any additional 
necessary development, readjudicate the 
issues on appeal.  If the disposition 
remains unfavorable, furnish the veteran 
and his representative a supplemental 
statement of the case and afford him and 
his representative the applicable 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



